Case: 18-10136   Date Filed: 01/16/2019   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-10136
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:17-cr-20568-FAM-4



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

ANGEL MARCELO QUIROZ MASTARRENO,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (January 16, 2019)

Before ED CARNES, Chief Judge, and MARCUS, and ROSENBAUM, Circuit
Judges.

PER CURIAM:
               Case: 18-10136      Date Filed: 01/16/2019    Page: 2 of 2


      Angel Marcelo Quiroz Mastarreno appeals his 120-month sentence after

pleading guilty to conspiring to possess more than five kilograms of cocaine while

he was on board a vessel subject to the jurisdiction of the United States, in

violation of 46 U.S.C. § 70506(b), which is part of the Maritime Drug Law

Enforcement Act. His sole contention is that the bar against 18 U.S.C. § 3553(f)

safety valve relief from a mandatory minimum sentence for him and others who

violate that Act violates the equal protection clause of the Fifth Amendment. See

United States v. Castillo, 899 F.3d 1208, 1212 (11th Cir. 2018) (holding that safety

valve relief is not available for Maritime Drug Law Enforcement Act violations

because that statute is not listed in the safety valve provision), petition for cert.

filed, (U.S. Sep. 21, 2018) (No. 18-374)

      Mastarreno’s contention is foreclosed by our Castillo decision, which held

that the bar against safety valve relief for violations of the Maritime Drug Law

Enforcement Act does not violate the Equal Protection Clause. Id. at 1213

(“Congress is entitled to deny the safety valve to offenders convicted under the

Act,” and has legitimate, rational reasons to treat them differently from those who

violate drug laws domestically). We follow the Castillo decision, as we are bound

to do under the prior panel precedent rule.

      AFFIRMED.




                                            2